 

Case 7:18-cr-01691 Document 34 Filed on 01/03/19 in TXSD ytd Stab district Court
Southern District of Texas

UNITED STATES DISTRICTCcouRT . JAN 3208 x

SOUTHERN DISTRICT OF TEXAS” oe

McALLEN DIVISION David J. Bradley, Clerk +
UNITED STATES OF AMERICA §
§

Vv. § Criminal No. M-18-1691-S1

§
VIOLA ELIZABETH GARCIA §
NOAH ANTONIO SOLIS §
CHRISTOPHER ANDRADE §
RONALDO GALLEGOS §

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
On or about July 12, 2018, through on or about August 30, 2018, in the Southern District
of Texas and elsewhere, defendants,
VIOLA ELIZABETH GARCIA
NOAH ANTONIO SOLIS
CHRISTOPHER ANDRADE

and
RONALDO GALLEGOS

conspired to travel or cause another to travel in interstate or foreign commerce from the State of
California to the State of Texas and to use facilities in interstate and foreign commerce with intent
that the murder of F.U.F. be committed in violation of the laws of Texas as consideration for the
receipt of, and as consideration for a promise and agreement to pay, things of pecuniary value, to
wit: approximately $20,000.00 in United States Currency.

In violation of Title 18, United States Code, Sections 1958(a) and 2.

A TRUE BILL

 

FOREPERSON) §

RYAN K. PATRICK

UNITED STATES ATTORNEY

sn ITED STATES ATTORNEY
